



COURT OF APPEAL FOR ONTARIO

CITATION:

Canada (Attorney
    General) v. Fry, 2012 ONCA 493

DATE: 20120710

DOCKET: C54544

Rosenberg, Sharpe and Simmons JJ.A.

BETWEEN

The Minister of Justice

Respondent

and

Paul Graham Fry

Applicant

Gordon D. Cudmore, for the applicant

Richard A. Kramer, for the respondent

Heard and endorsed: June 29, 2012

On application for judicial review from the decision of
    the Honourable Rob Nicholson, Minister of Justice and Attorney General of
    Canada, concerning an application brought pursuant to s. 58 of the Extradition
    Act, S.C. 1999, c. 18, dated October 6, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The applicant does not pursue his grounds of appeal concerning cruel and
    unusual punishment and jurisdiction in Louisiana.

[2]

The standard of review of the Ministers decision under s. 6(1) of the
Charter
is reasonableness. In our view, the decision is reasonable.

[3]

The Minister could reasonably find that the
Cotroni
factors
    favour surrender. We note that the allegation is conspiracy in Louisiana.  Most
    of the witnesses are in the United States. The servers were in the United
    States.

[4]

In fact, when looking at the
Cotroni
factors set out in para 14
    of the applicants factum, most favour surrender.

[5]

Accordingly, the application is dismissed.


